Citation Nr: 1712862	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied claims for service connection for a cervical spine disability, bilateral hearing loss, and tinnitus.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In April 2014, the Board remanded for claims on appeal to the Appeals Management Center (AMC), in Washington, DC.  After accomplishing further action, in a November 2014 rating decision, the granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Initial ratings for each such disability and effective dates for the awards of service connection were also assigned.  Curiously, the RO also issued a rating decision, in October 2015, wherein it granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus; that decision reflects the assignment of an effective date for tinnitus earlier than that which was assigned by the AMC, but is otherwise that same as the decision issued by the AMC.  Then, in April 2016, the Veteran's representative submitted additional evidence and requested readjudication of the RO's decision with respect to the claim for service connection for hearing loss.  An additional rating decision was issued in July 2016 that continued the noncompensable rating  assigned for the Veteran's hearing loss.  No further communication regarding that matter was thereafter received.  

Notably, the awards of service connection for hearing loss and tinnitus resolved those claims, and no appeal as to any assigned rating or effective date is currently before the Board. 
Also, in November 2016, the AMC issued a supplemental statement of the case (SSOC) reflecting the continued denial of service connection for a cervical spine disability.  That matter was then recertified for appeal to the Board the following month. 

This appeal is now being been processed utilizing the Veterans Benefits Management System (VBMS), a paper claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  All records have been reviewed.

As a final procedural matter, the Board notes that on March 30, 2017, the Veteran's representative filed with the RO a request,  pursuant to the Freedom of Information Act (FOIA), for a copy of the Veteran's entire claims claims file.  Although this request has yet to be fulfilled, because, for reasons s express below, the Board deems it necessary to again remand the Veteran's claim for service connection for a cervical spine disability for additional development.  Accordingly,  the Veteran is not prejudiced in the Board proceeding to review the claim, at this juncture,  as the outstanding FOIA request can be fulfilled by the AOJ on remand.  


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In April 2014,  the Board remanded the claim for service connection for a cervical spine disability for the Veteran to be afforded a VA examination.  Specifically, with respect to the Veteran's claimed cervical spine disability, the Board noted the Veteran's assertions that this disability began due to impact of the heavy packs and weapons, to include a bazooka, he carried while in training in the Mojave Desert.  The Board also noted that although the Veteran's service treatment record did not document a cervical spine disability or complaint of neck pain, in a February 2004 private medical letter, a clinician noted that the Veteran had sustained neck injuries while a fireman but that he had also sustained musculoskeletal injuries while in the Marines and as a boxer.  The Board found this evidence sufficient to indicate a possible link between the Veteran's service and current neck disability, diagnosed as mild degenerative disease and mild disc bulges of the cervical spine.  

Accordingly, the Board remanded the matter with instructions for the Veteran to be scheduled for a VA examination.  Specifically, the Board instructed the examiner to render an opinion as to whether it is at least as likely as not that the Veteran's current cervical spine disability was caused by service.  The Board instructed that in rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's and any other lay assertions of record, to include the Veteran's assertions that the weight of his pack and weapons led to cervical spine disability, as well as the evidence related to the Veteran's career as a firefighter after service.

The Veteran was afforded a VA examination in July 2014.  Upon review of the Veteran's VBMS file and examination of the Veteran, the VA examiner opined that based on her review of the available records, the Veteran's history, imaging studies, and her examination of the Veteran, he could not conclude that the Veteran's degenerative cervical spine disease is related to his military service.  As rationale for that opinion, the examiner stated that "[d]egenerative cervical spine disease is extremely common in the general population and without documented injury I am unable to relate his condition to service," noting that that the Veteran "had a physically demanding job after the service that would be equally as likely to place increased stress on his cervical spine."

Here, although the VA examiner provided the requested opinion, the Board finds the stated rationale to be lacking in detail.  Indeed, it is unclear whether, and to what extent,  the examiner considered the Veteran's assertions that the weight of his pack and weapons led to cervical spine disability, in rendering  the proffered opinion.  Further, the statement that the Veteran "had a physically demanding job after the service that would be equally as likely to place increased stress on his cervical spine," leaves open the possibility that some cause other than the Veteran's post-service career may have caused led to his cervical spine disability.  The Board notes that for an award of service connection to be made, it need not be shown that the in-service injury was the definitive cause of the current disability; but, rather, that it is at least as likely as not that an in-service injury or event caused or contributed to the current disability.  

Overall, without specific discussion of the Veteran's lay statements  and why the weight of his pack and weapons in service would not have led to his current cervical spine disability, the Board cannot rely on the examiner's conclusory statement that the evidence does not support a finding that the Veteran's degenerative cervical spine disease is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (providing that a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

Accordingly, the Board finds that the matter must be remanded for the AOJ to seek an addendum medical opinion as set forth in the remand directives, below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand).

Prior to undertaking action responsive to above, to ensure that all due process requirements are met, and that the record is complete, the AOJ give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014).  But see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2016).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from any contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response to the letter identified in paragraph 1, above, has expired, arrange to obtain from or the 2014 VA examiner to provide an addendum opinion addressing the etiology of the Veteran's cervical spine disability.. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions. 

With respect to diagnosed degenerative cervical spine disease, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability  that the disability had its onset during service, or is otherwise etiologically -related to service, to particularly include the weight of the Veteran's pack and weapons carried in service, as alleged.

Complete, clearly-stated  rationale for the opinion expressed -to include specific discussion of the Veteran's lay assertions must be provided.  

In this regard, the physician is  reminded that there only need be a 50-50  likelihood that the in-service event caused or contributed to the development of the  current disability, and that it is not necessary that thein-service injury or event be the sole cause of the current disability If the physician's opinion is or remains negative, he or she must clearly explain why, to include discussion of  why the evidence does not support a finding that the weight of the Veteran's pack and weapons in service contributed to his current cervical spine disability.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.
	
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

